Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ amendment filed 03/04 2021 is acknowledged.
Claim 141 has been amended. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 138-157 are rejected under 35 U.S.C. 103 as being unpatentable over Tetrick et al. (US 2014/0356507, hereinafter R1) in view of Hoang (2012-Ph.D. Dissertation, hereinafter R2).
Claim 138 is limited to an egg substitute comprising mung bean globular protein and  transglutaminase. The mung bean globular protein has reduced oxidative enzyme activity. The composition has functional and organoleptic properties similar to an egg.
Claim 138 - R1 discloses a plant-based egg substitute and the method of manufacture. (Title and abstract)
Claim 138- R1 discloses that the composition may be substituted for whole eggs, egg yolks, egg whites in food products. [0065].
Claim 138, 144 - R1 teaches of the functional and organoleptic properties of the egg-substitute. [0067-0069]
Claim 138, 144, 145, 146, 151 - R1 discloses the protein type and protein content of the inventive compositions. The egg-substitute comprises 10-15% protein. The egg-substitute comprises one or more plant proteins including pea proteins, isolates, concentrates, chickpea protein isolates and concentrate, cereal grain proteins, pulse proteins, etc. [0072-0073]
Claim 141- The inventive composition may comprise enzymes [0076], oil/fat [0078], vitamins [0081], nucleic acids [0083], fours [0085], gums including xanthan gum or acacia gum [0093-0096], an emulsifier; e.g. lecithin [0103], gypsum [0104], magnesium chloride and papain [0106], coloring agents [0112], flavoring agents [0113].
Claim 138 - R1 discloses that among the legume flours; mung bean flour may be used in the egg substitute. [0086]
Claim 138- Since R1 clearly discloses that pulse protein isolates and concentrates may be used as the protein component of the egg substitute, any bean protein isolate, including mung bean protein isolate would have been motivated and obvious absent any evidence to the contrary. Furthermore, the globular proteins of claim 138 are commonplace in pulse proteins. The protein isolates of beans all comprise the globular proteins recited in claim 138. 
Instant claims 152, 153, 155, 156, 157 are limited to globulins and 8S globulin. Since R1 discloses the use of pulse protein isolates/concentrates, the inclusion of 8S and 11S globulins in the egg substitute would have been obvious due to the fact that pulse proteins comprise the 8S and 11S proteins; upon isolation of the proteins from the pulse sources, these globular proteins will be comprised in the isolated proteins. Regarding the allergens, anti-nutritional factors and environmental contaminants of the 
However, R1 is silent to the use of transglutaminase in the egg-substitute composition.
Claim 138, 140 - R2 discloses the treatment of yellow pea protein isolates with transglutaminase in order to improve the foaming and gelling properties when used in Egg Replacers. (Abstract). 
R2 discloses that transglutaminase treated pea protein isolate shows increased viscosity. (Abstract)
R2 clearly teaches that foaming capacity, foaming stability  and emulsion capacity were significantly improved when the final pH of pea protein isolates (PPIs) was adjusted from 4.3 to 7.0 (Abstract)
Since the presently claimed egg substitute is limited to improved foaming and gelling properties, it would have been obvious to treat the mung protein composition with transglutaminase for improved foaming and gelling properties as clearly taught by R2. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the egg substitute of R1 by treating the mung bean protein isolate with transglutaminase to improve the foaming capacity, foaming stability and emulsion capacity of the mung bean proteins in the egg substitute. Absent any evident to the contrary, there would have been a reasonable expectation of success . 
Claim 143 is rejected under 35 U.S.C. 103 as being unpatentable over Tetrick et al. (US 2014/0356507, hereinafter R1) and Hoang (2012-Ph.D. Dissertation, hereinafter R2), further in view of Grzinia (US 4,514,432; hereinafter R3)
The disclosure of R1-R2 is incorporated by reference as outlined above.
R1 discloses the use of salts such as magnesium chloride in the egg substitute. However, R1-R2 are silent to the use of phosphates in egg substitutes.
R3 discloses the use of calcium phosphate, and calcium chloride in egg albumen substitute. The egg substitute comprises protein and the salt composition. (Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the salt system of R1 by using phosphates as motivated by R3. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing an egg substitute comprising phosphate salts. 
Response to Arguments
	Applicants’ arguments have been considered. These arguments are not deemed persuasive.
	1.	Applicants argue that each of the globular proteins comprises different molecular weight, different physical characteristics and different abundance in plant material.

	2.	Applicants argue that R2 does not remedy the deficiencies of R1 because R2 teaches of the use of transglutaminase with yellow pea protein, not mung bean protein.
	a.	The use of transglutaminase as a cross-linking agent in producing egg substitute using a pulse protein isolate is clearly set forth by R2. While mung bean protein is not taught by R2, however, transglutaminase facilitates the covalent bond between the lysine residues and glutamic acid residues in protein. Since lysine residues and glutamic acid residues are abundant in legume proteins, it does not matter which legume protein is used. The cross-linking reaction will take place. The important concept is the use of this enzyme to modify the physical characteristics of plant proteins in egg substitutes. 

	a.	Gelation temperature of proteins isolates are inherent properties of those proteins. Therefore, claims 139-157 are considered descriptions of a protein isolate. Upon isolating a protein from a protein source, the protein isolate is characterized showing certain properties. The mung bean protein isolate of the instant claims are not modified proteins. They have been isolated from a natural source. Therefore, the temperature at which they gel is just a description of the protein isolate, not considered an invention. 
	4.	Regarding claim 143, Applicants argue that R3 does not disclose the phosphate of claim 143. 
	a.	R3 discloses the use of phosphates in egg substitutes. R3 teaches that a phosphate salt such as calcium phosphate helps in beating a protein for foam formation. Therefore, any phosphate salt including the phosphates of claim 143 would have done the same function. Additionally, use of other phosphate salts in producing an egg substitute is known in the art. Applicants are referred to US 2013/0052304 disclosing the use of sodium phosphate and disodium phosphate in egg substitutes; and US 2015/0313269 for the use of pyrophosphate and hexametaphosphate in producing egg substitute. 
		Applicants have not mentioned what is so special about the claimed egg substitute other than using a different source of legume protein which in fact has been motivated in light the teachings of R1. The claimed egg substitute appears to be a subset of egg substitutes of the prior art, absent any evidence to the contrary. 

		No claims are allowed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.